Citation Nr: 0944360	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation for bilateral hearing 
loss in excess of 10 percent disabling for the period from 
March 21, 2006, to September 14, 2007; in excess of 20 
percent disabling for the period from September 14, 2007, to 
July 1, 2009; and in excess of 40 percent disabling for the 
period beginning July 1, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

In an August 2009 rating decision, the RO assigned the 
Veteran evaluations for bilateral hearing loss of 10 percent 
disabling for the period from March 21, 2006 to September 14, 
2007; 20 percent disabling for the period from September 14, 
2007, to July 1, 2009; and 40 percent disabling for the 
period beginning July 1, 2009.  Because the increase in the 
evaluation of the Veteran's bilateral hearing loss disability 
does not represent the maximum rating available for the 
condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted on March 
27, 2003, and private audiometric tests conducted on March 
28, 2007, show that the Veteran had level VI hearing in his 
right ear and level III hearing in his left ear from March 
21, 2006, to September 14, 2007.

2.  The results of VA audiometric tests conducted on 
September 14, 2007, show that the Veteran had level VI 
hearing in his right ear and level V hearing in his left ear.

3.  The results of a VA audiometric examination conducted on 
July 1, 2009, show that the Veteran had level VIII hearing in 
his right ear and level VI hearing in his left ear.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation for bilateral 
hearing loss in excess of 10 percent for the period from 
March 21, 2006, to September 14, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a disability evaluation for bilateral 
hearing loss in excess of 20 percent for the period from 
September 14, 2007, to July 1, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2009).

3.  The criteria for a disability evaluation for bilateral 
hearing loss in excess of 40 percent for the period beginning 
July 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in May 2006 of the evidence not 
of record that was necessary to substantiate his claim, the 
Veteran's and VA's respective duties for obtaining evidence, 
the evidence required to establish service connection, and 
how VA determines disability ratings and effective dates if 
service connection is awarded.  Thereafter, the Veteran was 
granted service connection and assigned an initial disability 
rating and effective date.  As his claim was more than 
substantiated in that it was proven, section 5103(a) notice 
is no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, since the May 2006 letter that was provided 
before service connection was granted was legally sufficient, 
the Board finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records 
from the Advanced Hearing Centre.  The Veteran also has been 
afforded VA examinations in September 2006 and July 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for 
bilateral hearing loss for the period from March 21, 2006, to 
September 14, 2007, the period from September 14, 2007, to 
July 1, 2009, and the period beginning July 1, 2009.  The 
Veteran was granted service connection for bilateral hearing 
loss in a September 2006 RO rating decision.  At that time, a 
noncompensable evaluation was assigned effective March 21, 
2006.  The Veteran perfected an appeal of this decision.  In 
an August 2009 RO rating decision, he was assigned 
evaluations for bilateral hearing loss of 10 percent 
disabling for the period prior to September 14, 2007; 20 
percent disabling for the period from September 14, 2007, to 
July 1, 2009; and 40 percent disabling for the period 
beginning July 1, 2009.  The Veteran contends that his 
bilateral hearing loss is more severe than contemplated by 
these disability evaluations.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected bilateral hearing loss 
currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.  Pursuant to these regulations, hearing 
acuity is measured by the results of speech discrimination 
tests and pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second (hertz).  38 
C.F.R. § 4.85(a).  Examinations are conducted without the use 
of hearing aids.  Id.  The rating schedule establishes eleven 
auditory acuity levels to evaluate the degree of disability 
for service-connected hearing loss based on the examination 
results, ranging from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) 
and 4.85(c).  Disability percentage ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional 
patterns of hearing impairment.  The first exceptional 
pattern exists when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this 
circumstance, the rating specialist must determine the 
auditory acuity level for each ear from either Table VI or 
Table VIa, whichever results in the higher level.  Id.  The 
second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here 
also, the auditory acuity level for each ear will be selected 
from either Table VI or Table VIa, whichever results is the 
higher level.  Id.  However, in this instance that level then 
will be elevated to the next higher level.  Id.

A.  Period from March 21, 2006, to September 14, 2007

On March 27, 2003, the Veteran underwent an outpatient 
audiological examination at the VA Medical Center (VAMC) in 
San Juan, Puerto Rico.  This examination revealed pure tone 
threshold levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
50
70
70
70
RIGHT
70
70
70
80

Pure tone threshold levels averaged 65 decibels for the left 
ear and 73 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the left 
ear and 86 percent in the right ear.  The results represent 
an exceptional pattern of hearing loss in the right ear.  See 
38 C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level.

Under Table VI, the examination results for the left ear 
correspond to level III hearing loss.  For the right ear, the 
examination results correspond to level III under Table VI 
and to level VI under Table VIa.  Accordingly, auditory 
acuity level VI applies to the right ear.  The intersection 
point of level VI for the right ear and level III for the 
left ear under Table VII shows that the Veteran's hearing 
loss warranted a 10 percent disability rating.

On September 5, 2006, the Veteran was afforded a VA 
Compensation and Pension (C&P) medical examination.  This 
examination revealed pure tone threshold levels, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
LEFT
50
75
75
75
RIGHT
70
70
75
95

Pure tone threshold levels averaged 69 decibels for the left 
ear and 78 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the left 
ear and 90 percent in the right ear.  The examiner noted poor 
inter-test consistency between the pure tone, speech, and 
acoustic reflexes for both ears.  She determined that the 
Veteran's responses to the pure tone audiometry test were 
exaggerated because they were not compatible with his speech 
audiometry test results.  Thus, she concluded that the 
examination was not a reliable indication of the Veteran's 
auditory acuity.  Given this conclusion, the Board does not 
find this examination to be probative of the Veteran's 
hearing loss disability.

On March 28, 2007, the Veteran underwent a private 
audiological examination at the Advanced Hearing Centre.  The 
Board notes that it is unclear whether this examination 
complies VA standards for examinations regarding hearing 
impairment.  See 38 C.F.R. § 4.85(a).  However, the Board 
shall presume that this examination satisfies these 
standards.  The Veteran's pure tone threshold levels were 
graphically depicted, in decibels, approximately as follows:


HERTZ

1000
2000
3000
4000
LEFT
46
65
67
70
RIGHT
65
70
75
80

Pure tone threshold levels averaged 73 decibels for the left 
ear and 62 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the left 
ear and 68 percent in the right ear.  These results represent 
an exceptional pattern of hearing loss in the right ear.  See 
38 C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level.

Under Table VI, the examination results for the left ear 
correspond to level III hearing loss.  For the right ear, the 
examination results correspond to level VI under Table VI and 
to level VI under Table VIa.  Accordingly, auditory acuity 
level VI applies to the right ear.  The intersection point of 
level VI for the right ear and level III for the left ear 
under Table VII shows that the Veteran's hearing loss 
warranted a 10 percent disability rating.

In light of the level VI right ear hearing loss and level III 
left ear hearing loss demonstrated upon outpatient 
audiological examination in March 2003 and upon private 
audiological examination in March 2007, an evaluation in 
excess of 10 percent disabling for the period from March 21, 
2006, to September 14, 2007, is not warranted.  As the 
preponderance of the evidence is against the claim for an 
evaluation greater than 10 percent for the period prior to 
September 14, 2007, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Period from September 14, 2007, to July 1, 2009

On September 14, 2007, the Veteran underwent an audiological 
examination at the VAMC in San Juan, Puerto Rico.  This 
examination revealed pure tone threshold levels, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
LEFT
50
70
65
65
RIGHT
75
72
80
75

Pure tone threshold levels averaged 63 decibels for the left 
ear and 76 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the left 
ear and 80 percent in the right ear.  The results represent 
an exceptional pattern of hearing loss in the right ear.  See 
38 C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level.

Under Table VI, the examination results for the left ear 
correspond to level V hearing loss.  For the right ear, the 
examination results correspond to level V under Table VI and 
to level VI under Table VIa.  Accordingly, auditory acuity 
level VI applies to the right ear.  The intersection point of 
level VI for the right ear and level V for the left ear under 
Table VII shows that the Veteran's hearing loss warranted a 
20 percent disability rating.

In light of the level VI right ear hearing loss and level V 
left ear hearing loss demonstrated upon audiological 
examination on September 14, 2007, an evaluation in excess of 
20 percent disabling for the period beginning on this date is 
not warranted.  As the preponderance of the evidence is 
against the claim for an evaluation greater than 20 percent 
for the period beginning September 14, 2007, the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Period Beginning July 1, 2009

On July 1, 2009, the Veteran was afforded another VA C&P 
audiological examination.  This examination revealed pure 
tone threshold levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
56
74
70
70
RIGHT
78
80
82
94

Pure tone threshold levels averaged 68 decibels for the left 
ear and 84 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the left 
ear and 72 percent in the right ear.  The results represent 
an exceptional pattern of hearing loss in the right ear.  See 
38 C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level.

Under Table VI, the examination results for the left ear 
correspond to level VI hearing loss.  For the right ear, the 
examination results correspond to level VII under Table VI 
and to level VIII under Table VIa.  Accordingly, auditory 
acuity level VIII applies to the right ear.  The intersection 
point of level VIII for the right ear and level VI for the 
left ear under Table VII shows that the Veteran's hearing 
loss warranted a 40 percent disability rating.

In light of the level VIII right ear hearing loss and level 
VI left ear hearing loss demonstrated upon audiological 
examination on July 1, 2009, an evaluation in excess of 40 
percent disabling for the period beginning on this date is 
not warranted.  As the preponderance of the evidence is 
against the claim for an evaluation greater than 40 percent 
for the period beginning July 1, 2009, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular

The above determination continuing the Veteran's 10 percent 
evaluation for the period from March 21, 2006, to September 
14, 2007; 20 percent evaluation for the period from September 
14, 2007, to July 1, 2009; and 40 percent evaluation for the 
period beginning July 1, 2009, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication 
that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Neither the 
Veteran nor his representative has identified any exceptional 
or unusual disability factors.  The evidence of record also 
does not suggest any such factors.

In this regard, the Board observes that there is no showing 
that the Veteran's bilateral hearing loss results in marked 
interference with employment.  Based on VA's revision of its 
hearing examination worksheets to address this potential 
exceptional disability factor, the Court held in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), that VA audiologists must 
describe the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if a VA audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by the deficiency.

The Veteran's September 2006 VA C&P medical examination was 
conducted before the hearing examination worksheets were 
revised.  However, the VA audiologist elicited from the 
Veteran that he had difficulty following group conversation, 
understanding speech in noisy environments, and listening to 
the TV.  The audiologist who performed the July 2009 VA C&P 
medical examination, conducted after the hearing examination 
worksheets were revised, similarly noted that the Veteran 
complained of difficulty hearing and understanding even using 
his hearing aids.  The Veteran, as a lay person, is competent 
to provide such evidence of how his hearing loss affects his 
everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (finding lay testimony competent when it concerns 
features or symptoms of injury or illness).  Accordingly, the 
Board finds that the VA C&P examination reports included 
information concerning how the Veteran's hearing loss affects 
his daily functioning in compliance with Martinak and 
applicable VA policies.  This information, however, does not 
suggest any marked interference with employment as a result 
of the Veteran's bilateral hearing loss.  Further, the 
Veteran has not demonstrated any prejudice caused by a 
deficiency in the VA audiologist's description of the 
functional effects of his hearing disability.

The evidence of record also does not reveal that the 
Veteran's bilateral hearing loss requires frequent periods of 
hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any exceptional or unusual disability 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation for bilateral hearing loss in 
excess of 10 percent disabling from March 21, 2006, to 
September 14, 2007; in excess of 20 percent disabling for the 
period from September 14, 2007, to July 1, 2009; and in 
excess of 40 percent disabling for the period beginning July 
1, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


